                                           Case 3:20-cv-00666-RS Document 38 Filed 05/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                               NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                                                        GENERAL ORDER FOR
                                  10                                  ALL PENDING CIVIL CASES
                                                                   BEFORE JUDGE RICHARD SEEBORG
                                  11

                                  12          You are receiving this Order because you have a civil case pending before the undersigned.
Northern District of California
 United States District Court




                                  13   As a result of the current pandemic, the scheduling of civil matters in this Court going forward
                                  14   remains highly uncertain. At this juncture, no assurances can be given as to when civil trials can
                                  15   be resumed, and if so, whether a further suspension due to public health developments will be
                                  16   necessary. Accordingly, it would seem to be an optimal time for the parties to initiate or renew an
                                  17   exploration of possible settlement or some other form of alternative dispute resolution. To that
                                  18   end, the parties are instructed to meet and confer telephonically within 30 days of the date of this
                                  19   Order to discuss the prospect of case resolution and by that date to file a joint report regarding the
                                  20   status of the case. The joint report should conform to the template below.
                                  21
                                                                                        ***
                                  22

                                  23          Pursuant to the Court’s Order instructing all civil litigants to engage in an additional meet

                                  24   and confer to discuss the possibility of settlement, the parties submit this joint report. The parties

                                  25   engaged in a meet and confer on [DATE] to discuss the possibility of settlement. The result of the

                                  26   meet and confer was as follows:

                                  27   [Check one]

                                  28
                                          Case 3:20-cv-00666-RS Document 38 Filed 05/18/20 Page 2 of 2




                                   1   ____ The case settled, and the parties will submit a filing to this effect within the next 30 days.

                                   2   ____ Although the case did not settle, the parties made meaningful progress toward settlement
                                   3        and therefore request the opportunity to engage in additional ADR. Specifically, the
                                            parties request the following:
                                   4        ______________________________________________________________________
                                            ______________________________________________________________________
                                   5        ______________________________________________________________________
                                            ______________________________________________________________________
                                   6

                                   7   ____ Despite a good-faith effort to reach a settlement at the meet and confer, the case did not
                                            settle.
                                   8
                                       [Only if applicable] In addition, the parties wish to advise the Court of the following:
                                   9         ______________________________________________________________________
                                             ______________________________________________________________________
                                  10
                                             ______________________________________________________________________
                                  11
                                                                                      ***
                                  12
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.
                                  14

                                  15   Dated: May 18, 2020
                                  16                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  17                                                   United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28                                                             GENERAL ORDER FOR ALL PENDING CIVIL CASES

                                                                                        2
